DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4, 8-12, 14 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowed:
Please see the reason cited, on page 6 of the remarks, by applicant filed on 08/11/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marinier et al. (U.S. 20080186946) disclose the header part immediately following the logical channel ID 910 may include a 1-bit flag field (Ff) (not shown) indicating whether the payload unit(s) is/are the last of the priority queue onto which the logical channel is multiplexed. This flag may not be required if it is known otherwise that the payload unit(s) is/are the last of the priority queue (e.g., using other fields in previous header parts).
Lohr et al. (U.S. 20070275728) disclose when performing TFC selection, the TFC Selection entity in the UE may determine for each logical channel whether the flag is set or not. Alternatively, the MAC entity may also multiplex the data of different radio bearers to a single transport channel based on the flag and priorities assigned to the different radio bearers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/15/2022